Citation Nr: 0504343	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from January 1960 to September 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claim on appeal.  The 
veteran subsequently timely appealed the RO's denial, and his 
case underwent appellate adjudication by the Board in 
November 2000.  The appellant appealed the November 2000 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  And, following an April 2001 
Appellee's Motion for Remand and to Stay Proceeding, a May 
2001 Court Order vacated and remanded the November 2000 Board 
decision. 

Subsequently, the veteran's claim was again adjudicated and 
denied by the Board in June 2002.  The appellant appealed the 
June 2002 Board decision to the Court, and following a 
January 2003 Joint Motion for Remand and to Stay Proceedings, 
a January 2003 Court Order vacated and remanded the June 2002 
Board decision.  At present, following a remand to the RO in 
July 2003, the appellant's case is once again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The evidence is in relative equipoise as to whether the 
veteran's diabetes mellitus had its onset during service. 




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
diabetes mellitus was incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the November 1998 rating decision, the 
January 1999 statement of the case (SOC), the November 2000 
and June 2002 Board decisions, the July 2003 Board remand, 
the August 2003 RO letter, and the multiple supplemental 
statements of the case (SSOCs) issued to the present.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that the claimed disorder is related 
to service.  In addition, via the August 2003 RO letter, and 
an August 2004 SSOC, the veteran was provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in November 1998, which is prior to 
the date of the August 2003 RO letter informing the veteran 
of the notice and duty to assist in the development of 
claims.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim of 
service connection and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By the 
informational letter, the rating decision, the SOC, the 
SSOCs, and the Board decisions and remand, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted on a 
presumptive basis for diabetes mellitus if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that the symptoms related 
to his currently diagnosed diabetes mellitus began during his 
active service, and that these symptoms included fatigue, 
blurred vision and bladder problems.  In this respect, the 
service medical records in fact show that the veteran was 
treated during his service for urinary tract problems, 
blurred vision and throat problems, amongst other symptoms.

The post-service medical evidence includes copious private 
and VA treatment records which show the treatment the veteran 
has received over time for various health problems including 
knee, neck and back problems, lung problems and diabetes.  
The private treatment records include records from the Metro 
Medical Center dated in 1989, the Robert Packer Hospital 
dated in 1992 and from 2003 to 2004, the Greater Southeast 
Community Hospital dated in 1983, Guthrie Medical dated in 
1987, and F. Lee, M.D., and A. Chen, M.D.

The Board notes that November 1987 records from Guthrie 
Medical show the veteran was diagnosed with diabetes 
mellitus, and July 1983 hospitalization records from the 
Greater Southeast Community Hospital show that, among other 
problems, the veteran had diabetes.  

More importantly, the private records include statements from 
F. Lee, M.D., which tend to support the veteran's claim.  An 
April 2003 statement from Dr. Lee indicates that the veteran 
was diagnosed with diabetes at the age of 40, and that he 
reported that in his 20s he had symptoms of fatigue, blurry 
vision, dizziness and fainting spells.  Dr. Lee opined that 
these symptoms were certainly consistent with the diagnosis 
of diabetes, and could more than likely have been a 
manifestation of the problem.  Furthermore, a September 2003 
statement from Dr. Lee indicates that it is certainly 
possible and highly likely that the veteran's diabetes 
developed in his early 20s, as at this time he had symptoms 
consistent with a diagnosis of diabetes, including fatigue, 
visual blurring, dizziness and fainting spells.  As well, an 
August 2004 statement from Dr. Lee notes that, as a board 
certified internist with subspecialty board certification in 
endocrinology and metabolism and having been in clinical 
practice as an endocrinologist and diabetes specialist for 22 
years, he believed that the veteran developed diabetes 
mellitus while on active service in the military between 1960 
and 1963.  Lastly, November 2004 psychiatric notes from A. 
Chen, M.D., show the veteran was diagnosed with dysthymic 
disorder, as well as that in Dr. Chen's opinion, and in view 
of the veteran's number of complications from his diabetes, 
it must have taken at least 20+ years to develop to this 
point and thus he believed the veteran may have suffered from 
diabetes mellitus at the time he was in service. 

The VA records include a February 2004 VA examination report 
which indicates the veteran claimed diabetes symptoms since 
he was in the Army, but that elevated blood sugar was found 
about 8 years after his service.  The examiner noted that it 
was well known that a diagnosis of diabetes was made only 
when the blood sugar level was elevated, although it was 
understood that something may be present before the sugar 
becomes elevated, which to the present was unknown.  
Moreover, the VA records include a September 2004 VA 
examination report which specifically indicates that it is 
not at least as likely as not that the veteran's symptoms of 
fatigue, dizziness and urination problems were symptoms of 
early diabetes.  These symptoms were deemed very non-specific 
and common to other disorders.  

Upon a review of the evidence, the Board finds that a grant 
of service connection for diabetes is warranted in this case.  
The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran served in active service from 1960 to 1963, and that 
during this time he was treated for urinary tract problems, 
blurred vision and throat problems, amongst other symptoms.  
Subsequently, the post-service medical evidence include a 
February 2004 and September 2004 VA examination reports 
which, in essence, indicate that the veteran's in-service 
symptomatology do not necessarily lead to a medical 
conclusion that they were early symptoms of diabetes.  
However, the evidence also includes multiple statements from 
Dr. Chen and Dr. Lee which indicate the veteran's symptoms 
were in fact the beginnings of his diabetes.

Given the above described medical evidence, the Board finds 
that the evidence is in at least relative equipoise, and that 
the reasonable doubt rule applies to this case.  As 
previously indicated, when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for 
diabetes mellitus is granted.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for diabetes mellitus is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


